internal_revenue_service number release date index number ------------------------------------------------------------ --------------------------------- ------------------------------------ ------------------------ ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-136850-04 date may legend trust ----- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- ------------------------ decedent ------------------- date ------------------ date ------------------ date ----- x ----------------------- son grandchild ----------------------- y grandchild ---------------------------- grandchild -------------------------------- date date date court date z date dear ---------- subsequent correspondence requesting rulings regarding the income estate gift and generation-skipping_transfer gst tax consequences of two beneficiaries’ renunciation of their interests in trust ------------------ -------------------------- --------------------------- ------------------------------------------------------- --------------------- ----------- ------------------- this is in response to your representative’s letter dated date and item iii of decedent’s will established trust section d of item iii directs the plr-136850-04 the facts submitted and the representations made are summarized as follows decedent executed her last will and testament on date and a codicil to the will on date decedent died on date trustee to pay dollar_figurex each to son and to grandchild per month in addition the trustee is directed to pay dollar_figurey each to grandchild and to grandchild per month section f generally provides that after son’s death and when the youngest grandchild reaches the age of forty years the trustee shall distribute one-third of the assets to grandchild the remaining assets shall continue in trust and grandchild and grandchild shall each continue to receive dollar_figurey per month during their lives upon the death of either grandchild or grandchild one-half of the assets in trust shall be distributed equally to grandchild 1’s children upon the death of the survivor of grandchild and grandchild trust shall terminate and the remaining trust assets shall be distributed equally among grandchild 1’s children the distribution of one-third of the trust assets in accordance with section f trust was modified by an agreement on date a corresponding judgment was entered by court on date date is prior to date the date court order required the distribution of all but dollar_figurez of the trust assets paragraph of the order provides that dollar_figurez of the trust assets shall continue to be held in trust paragraph a of the order provides that grandchild and grandchild shall each receive dollar_figurey per month in addition the remaining net_income from trust shall be distributed among grandchild 1’s children paragraph b of the order provides that upon the death of the first to die of grandchild and grandchild one-half of the trust principal shall be distributed equally among grandchild 1’s children upon the death of the survivor of grandchild and grandchild the remaining trust assets shall be distributed equally among grandchild 1’s children son died on date the youngest grandchild reached age forty on date after there have been no additions actual or constructive to the corpus of trust since grandchild and grandchild propose to renounce their interests in trust in date accordance with a date order by court the renunciation by both grandchildren of their interests in trust will terminate trust and the remaining trust principal will be distributed to grandchild 1’s children the trustee of trust has requested a ruling that the proposed renunciation of the grandchildren’s interests will constitute present_interest gifts for purposes of the gift_tax annual exclusions under sec_2503 the trustee further requests a ruling that the proposed renunciations will not affect trust’s status as exempt from the gst tax finally the trustee requests a ruling that the renunciations will not have any income_tax consequences to grandchild grandchild or the residuary beneficiaries sec_25_2503-3 of the gift_tax regulations provides that the term future sec_2503 provides generally that in the case of gifts other than gifts of sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2503 provides that the term taxable_gifts means the total amount of plr-136850-04 characterization of gifts sec_2502 provides that the payment of the gift_tax is the liability of the donor gifts made during the calendar_year less the deductions provided in subchapter_c future interests in property made to any person by the donor during the calendar_year the first dollar_figure adjusted for inflation as provided in sec_2503 of such gifts to such person shall not be included in the total_amount_of_gifts made during the year interest includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time sec_25_2503-3 defines a present_interest in property as an unrestricted right to immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable relinquishes an annuity life_estate remainder or reversion that the donor holds by virtue of a transfer previously made by the donor or another the value_of_the_gift is the value of the interest transferred grandchild’s renunciation of these interests constitutes a gift_for gift_tax purposes under sec_2501 of the value of the renounced interests under the terms of the trust agreement and in accordance with the date court order after both grandchildren’s renunciation of their interests trust will terminate and the interests renounced by each grandchild will pass to the residuary beneficiaries accordingly the value of the renounced sec_25_2512-5 provides that in general if the donor assigns or in this case each grandchild will renounce their interests in trust each sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a plr-136850-04 interests will qualify for the gift_tax annual exclusion under sec_2503 as gifts of present interests trust’s status as exempt from the gst tax taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any gst under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies under sec_26_2601-1 if an addition is made after date to an irrevocable_trust that is excluded from chapter under sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be and the inclusion_ratio is zero the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 the regulation further provides that a constructive_addition under sec_26_2601-1 is treated as an addition sec_26_2601-1 and c provides rules for determining the pro_rata portion of a gst that is subject_to gst tax where a post- date addition is made to a_trust that was irrevocable on or before date b v a provides that where any portion of a_trust remains in the trust after the release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under sec_26_2601-1 discusses constructive additions to trusts section plr-136850-04 chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed will be treated as an addition to the trust the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the latter case the transferor for purposes of chapter or chapter is the transferor for purposes of chapter sec_26_2601-1 example considers a situation where a pre- trust provides that the trustee shall distribute the entire income from the trust annually to t’s spouse s during s’s life at s’s death the remainder is to be distributed to t and s’s grandchild gc s also possesses a general_power_of_appointment over one-half of the trust assets on date when the value of the trust corpus is dollar_figure s died without having exercised the general_power_of_appointment the value of one-half of the trust corpus dollar_figure is included in s’s gross_estate under sec_2041 and is subject_to estate_tax under chapter because the value of one-half of the trust corpus is subject_to tax under chapter with respect to s’s estate s is treated as the transferor of that property for purposes of chapter see sec_2652 for purposes of the gst tax the lapse of s’s power_of_appointment is treated as if dollar_figure had been distributed to s and then transferred back to the trust thus s is considered to have added dollar_figure to the trust at the date of s’s death because this constructive_addition occurred after date fifty percent of the corpus of the trust became subject_to chapter at s’s death in this case trust is a gst_trust because it provides for distributions to more than one generation of beneficiaries below the grantor’s generation trust was last modified on date prior to date and trust was irrevocable on date prior to the grandchildren’s renunciation of their interests therefore trust is exempt from the gst tax pursuant to sec_26_2601-1 that is subject_to the gift_tax under chapter further by declining to accept trust payments they are otherwise entitled to receive each grandchild is making a constructive_addition to trust that is similar to the constructive_addition illustrated in sec_26_2601-1 example accordingly each grandchild is treated as making a constructive_addition to trust after date of an amount equal to the value of the interests in trust that each grandchild is renouncing as a result of the proposed renunciation by grandchild and grandchild a pro_rata portion of trust will be subject_to the provisions of chapter such pro_rata portion is determined in accordance with sec_26_2601-1 b and c each grandchild is treated as the transferor for gst tax purposes of such pro_rata portion under sec_2652 however provided the subsequent distributions made from trust will be made to individuals who are not or more generations below the generation assignment of the transferor each grandchild with respect to the pro_rata portion the distributions will not be taxable events for gst tax purposes the remaining pro_rata portion of trust and terminations as discussed above each grandchild by renouncing his interests is making a gift sec_61 provides in part that gross_income means all income from under 281_us_111 income must be taxed to the one who plr-136850-04 with respect to trust will remain exempt from the provisions of chapter in accordance with sec_26_2601-1 income_tax consequences to annuitants whatever source derived including income from an interest in an estate_or_trust earns it and income may not be avoided by assignment to another the crucial question in assignment_of_income cases is whether the assignor relinquishes sufficient power and control_over the assigned_property or over receipt of the income to make it reasonable to treat the assignee as the recipient of the income for tax purposes see 333_us_591 in 300_us_5 1937_1_cb_175 the supreme court holds that a life beneficiary's assignment of specified annual amounts of trust income to his children was not an assignment_of_income because the taxpayer had assigned not merely the right to receive the income but the taxpayer's entire_interest in the trust corpus see revrul_55_38 1955_1_cb_389 generally holding that in the case of an irrevocable assignment valid under local law of trust income for a period of not less than years such income will be taxable to the assignee rather than the assignor in trust and in effect make an absolute irrevocable assignment_of_income of their entire_interest to residuary beneficiaries therefore assuming the proposed renouncement will be valid under local law the transaction will satisfy the conditions of blair and the post-renunciation income will not be taxable to grandchild or grandchild income_tax consequences to primary beneficiaries derived sec_61 provides that gross_income includes gains derived from dealings in property by gift bequest devise or inheritance however sec_102 provides that sec_102 does not exclude from gross_income income from any property referred to in subsection a or where the gift bequest devise or inheritance is of income from property the amount of such income sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_102 in general excludes from gross_income the value of property acquired in the present case each grandchild proposes to renounce his respective interests sec_61 provides that gross_income means all income from whatever source sec_1001 provides that the amount_realized from the sale or other sec_1001 provides that except as otherwise provided in subtitle a the entire in order for a transaction to be a realization event under sec_1001 the transaction plr-136850-04 sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized disposition of property shall be the sum of any money received plus the fair_market_value of the property amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different from the relinquished_property 499_us_554 beneficiaries did not obtain the grandchildren’s renunciation and the accelerated distribution of trust in return for any consideration or relinquishing any of their trust interests cf 313_us_247 holding that without the reciprocal transfer of property there can be no exchange under sec_1001 instead the residuary beneficiaries will receive the trust distributions upon termination of the trust by virtue of their status as heirs see sec_102 because there will be no sale exchange or other_disposition of property the grandchildren’s renunciation and the accelerated distribution of the trust termination will not result in a realization event to the residuary beneficiaries for purposes of sec_1001 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express or imply no opinion on the value of each grandchild’s gift to trust representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 in the present case there will be no sale_or_exchange because the residuary except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-136850-04 to the taxpayer’s representative pursuant to the power_of_attorney on file with this office this letter is being sent sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure cc copy of this letter for sec_6110 purposes
